11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Joe Torres,                                   * From the 118th District Court
                                                of Howard County,
                                                Trial Court No. 51508

Vs. No. 11-18-00259-CV                        * September 30, 2020

State Farm County Mutual                      * Memorandum Opinion by Bailey, C.J.
Insurance Company of Texas,                     (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Joe Torres.